Citation Nr: 0116271	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  01-05 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for myositis 
ossificans of the right groin, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for myositis 
ossificans and Paget's disease of the left groin, 
postoperative, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from October 1972 to November 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 2000 by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO) which confirmed previously assigned 10 
percent ratings for the veteran's service-connected 
disabilities.  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issues on 
appeal has been obtained.

2.  The myositis ossificans of the right groin results in no 
more than slight disability of the hip with no significant 
limitation of motion.

3.  The myositis ossificans and Paget's disease of the left 
groin, postoperative, results in no more than slight 
disability of the hip with no significant limitation of 
motion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for myositis ossificans of the right groin are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5023, 5251, 5252, 5255 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The criteria for a disability rating higher than 10 
percent for myositis ossificans and Paget's disease of the 
left groin, postoperative, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5023, 
5251, 5252, 5255 (2000) Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO made a mistake by refusing 
to assign ratings higher than 10 percent for his 
disabilities.  He asserts that the disorders have resulted in 
significant limitation of his activities.  He also asserts 
that the disability evaluation examination was not adequate.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate his claims and complied 
with the VA's notification requirements.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC.  The basic elements for establishing entitlement to 
higher ratings have remained unchanged despite the change in 
the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has declined the opportunity to have a 
hearing.  The claims file contains the veteran's service 
medical records and his post-service treatment records.  All 
relevant evidence identified by the veteran was obtained and 
considered.  

The veteran was afforded a disability evaluation examination 
to assess the severity of the disorders.  With regard to the 
adequacy of the examination, the Board notes that the report 
of examination reflects that the examiner recorded the past 
medical history, noted the veteran's current complaints, 
conducted an examination, and offered appropriate assessments 
and diagnoses.  Although the examiner apparently did not have 
the veteran's claims file, the Board finds that the examiner 
had knowledge of the veteran's history which was sufficient 
to allow him to offer an accurate assessment of the severity 
of the disabilities.  In this regard, the Board notes that 
the VA General Counsel, in a precedent opinion, indicated 
that 38 C.F.R. § 4.1 does not require a medical records 
review in all circumstances where a rating examination is 
conducted, nor must the medical history of disability be 
obtained from the examiner's review of prior medical records 
as opposed to the oral report of the person examined or 
summaries provided by the rating board requesting the 
examination.  The VA General Counsel has concluded that an 
examiner's review of a veteran's prior medical records may 
not be necessary in all cases, depending upon the scope of 
examination and the nature of the findings and conclusions.  
VAOPGCPREC 20-95.  The Board notes that the examination 
report includes a detailed history obtained from the veteran.  
The examination report clearly reflects that the examiner had 
a complete and accurate understanding of the veteran's 
history.  Therefore, the fact that the examiner did not have 
access to the veteran's claims file was inconsequential.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's service-connected 
disabilities.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new Act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expenditure of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The Board has considered the full history of the veteran's 
service-connected disabilities.  The veteran's service 
medical records show that in June 1989 the veteran reported 
having sustained a left thigh injury playing softball 10 
years earlier.  He said that about one year after the injury 
he noticed a mass forming on his left thigh.  Since then, he 
had been experiencing pain in the left thigh which increased 
with activity.  Following examination, the pertinent 
diagnoses were (1) myositis ossificans left groin area, and 
(2) status post of myositis ossificans.  In July 1989, he 
underwent excision of the myositis ossificans of the left hip 
area.   

In May 1993, the veteran submitted a claim for disability 
compensation for "a severe groin pull."  He was afforded a 
VA examination in February 1994.  In a decision of March 
1994, the RO granted service connection for myositis 
ossificans and Paget's disease of the left groin, 
postoperative, and myositis ossificans of the right groin.  
The RO rated each of the disorders as 10 percent disabling.  
The RO confirmed those ratings in a decision of July 1995.  

In February 2000, the veteran requested increased 
compensation.  The RO denied that request, and the veteran 
perfected this appeal.  

I.  Entitlement To An Increased Rating For Myositis 
Ossificans Of
 The Right Groin, Currently Rated As 10 Percent Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The disorder may potentially be rated on the 
basis of any limitation of motion which results from the 
disorder.  See 38 C.F.R. § 4.71, Diagnostic Codes 5003 and 
5023.  An illustration contained in 38 C.F.R. § 4.71, Plate 
II, shows that normal flexion of the hip is from 0 to 125 
degrees, and normal abduction of the hip is from 0 to 45 
degrees.  Under Diagnostic Code 5251, a 10 percent rating is 
warranted if extension of the thigh is limited to 5 degrees.  
Under Diagnostic Code 5252, a 10 percent rating is warranted 
if flexion of the thigh is limited to 45 degrees.  A 20 
percent rating is warranted if flexion of the thigh is 
limited to 30 degrees.  A 30 percent rating is warranted if 
flexion is limited to 20 degrees.  A 40 percent rating is 
warranted if flexion is limited to 10 degrees.

Alternatively, the Board finds that the disorders could be 
rated by analogy to impairment of the femur under Diagnostic 
Code 5255 which provides that a 10 percent rating is 
warranted if there is slight hip disability.  A 20 percent 
rating is warranted if there is moderate disability.  A 30 
percent rating is warranted if there is marked hip 
disability.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  The 
rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The evidence pertaining to the current severity of the right 
groin disorder includes VA outpatient treatment records which 
show that the veteran has been seen on several occasions in 
connection with his service-connected disabilities.  The 
report of a CT scan of the veteran's pelvis performed by the 
VA in February 1999 shows that the veteran had a clinical 
history of heterotopic ossification in the right groin area, 
and the extent needed to be assessed before surgical removal.  
The scan showed a normal appearing pelvis and normal 
appearing soft tissue, however there was a 4 by 2.5 
centimeter heterotopic calcification or ossification adjacent 
to the right symphysis pubis and over the right abductor 
muscle.  Also incidentally noted was gross trabeculation of 
the left iliac bone with fracture deformity which probably 
represented Paget's disease of the left iliac bone. 

A note dated in May 1999 shows that the veteran was scheduled 
for excision of his right groin mass but requested to have 
the surgery postponed until October due to having a new job.  
A VA record dated in September 1999 shows that the veteran 
had a history of Paget's disease and complained of low back 
pain.  On examination, the left side of the groin had an 
approximately 5 centimeter scar longitudinal to the right, 
and the right side had a calcified mass about 5 by 1 
centimeter on the groin.  The back had low back pain, but was 
not affected by deep palpation.  The veteran was advised to 
return in two months for a final assessment of the need to 
treat.  

A VA record dated in December 1999 shows that the veteran had 
radiographically documented Paget's disease and started to 
have symptoms of left hip pain about 10 years earlier.  He 
currently had symptoms of left hip pain and was taking 
aspirin.  Physical examination revealed a full range of 
motion of the hip and back.  The plan was to start a 
medication to suppress the osteoclastic activity.  The 
veteran was seen for a follow-up visit in February 2000.  He 
reported current symptoms of left hip pain.  The range of 
motion of the hip and back were full.  The assessment was 
Paget's disease.  The plan was to continue medication for six 
months and then reevaluate.  

A record dated later in February 2000 shows that the veteran 
reported that he was feeling okay.  He had no more pain in 
the left groin, but still had pain in the lower back.  On 
examination, there was a calcified mass in the right groin.  
It was fixed.  There was no tenderness.  The assessment was 
Paget's disease, on medication, calcified mass in right 
groin.  

The report of an orthopedic examination conducted in May 2000 
for the VA by a fee basis examiner reflects that the 
veteran's chief complaints were of having right hip pain and 
low back pain.  Regarding the history of his present illness, 
it was noted that in June 1980 he was playing softball and 
slid into a base and had left groin pain.  He was treated 
with aspirin and Motrin and returned to full duty.  In 1989 
he underwent a work-up and was diagnosed as having torn 
muscles in the groin and associated bony masses.  He 
underwent operative removal of the bony mass in the left 
groin at that time.  He stated that this did help the left 
groin pain.  He continued to experience posterior left lower 
extremity pain and right groin pain.  He was returned to full 
duty.  At that time the surgeons did not want to operate on 
the right side because the bone there was still in the 
process of calcifying.  After discharge, he was treated at 
the VA.  There was a plan to take out the mass from the right 
groin, but it had not been performed yet.  After being 
discharged from service, the veteran worked in food service.  
He was now working as an ordnance mechanic.  He denied taking 
off any time secondary to his medical conditions.

The report further shows that the veteran denied lower 
extremity radiation of pain posteriorly on either side.  He 
complained of numbness in the left anterolateral thigh.  He 
denied any groin pain on the left.  On the right side he said 
that he had groin pain.  He stated that he had a bony mass 
growing in the right groin area.  He indicated that he had 
frequent flare-ups which lasted from days to weeks, and were 
made worse by prolonged standing, exercise, and running.  The 
symptoms were alleviated by rest.  

On orthopedic examination, the veteran walked with slightly 
increased external rotation of the right foot.  He was able 
to heel walk and toe walk.  He did not require assistive 
devices.  The lumbar spine had a full range of motion.  There 
was no spasm and no evidence of tenderness.  Straight leg 
raising was negative bilaterally, both sitting and supine.  
The bony pelvis did not show any gross abnormalities.  The 
left hip showed a normal range of motion.  There was a scar 
anteriorly over the left groin area consistent with the above 
noted surgery.  There was decreased sensation of the anterior 
and lateral aspects of the left thigh.  There was no palpable 
mass or tenderness in the left groin area.  The right hip 
also showed a full range of motion.  There was a bony mass 
palpable in the right groin near the abductor muscles.  This 
measured approximately 4 centimeters by 2 centimeters.  Motor 
strength of the bilateral anterior tibialis, extensor 
hallucis, posterior tibialis and triceps surae were grossly 
normal (5/5).  Patellar and Achilles reflexes were 0 
bilaterally.  No clonus was noted.  The pertinent diagnoses 
were myositis ossificans, right abductor musculature; status 
post excision, myositis ossificans, left abductor areas in 
1989; and Paget's disease, left iliac wing.  

The examiner noted that Paget's disease is a non-traumatic 
condition and in most individuals is asymptomatic.  The 
examiner did not see any significant dysfunction in the 
veteran related to the Paget's disease.  Some of the 
veteran's low back complaints may be related to his Paget's 
disease as indicated by the fact that there appeared have 
been fractures in the left iliac wing on the basis of Paget's 
disease in the past.  The principal problem currently was the 
myositis ossificans in the right groin area.  The examiner 
stated that this would be expected to interfere with 
functions in terms of crouching, bending, stooping, climbing, 
prolonged walking, running, lifting and carrying.  Lifting 
and carrying would be limited to 50 pounds on an occasional 
basis, up to 3 hours in an 8 hour day.  The examiner noted 
that the veteran should not be engaged in running activities 
or repetitive crouching activities.  

Based on the foregoing evidence, the Board finds that the 
myositis ossificans of the right groin results in no more 
than slight disability of the function of the right hip with 
no significant limitation of motion.  The treatment records 
and the examination report show complaints of pain, but do 
not demonstrate any limitation of motion or other disability 
such as weakness.  The current rating adequately reflects the 
impairment due to pain, limitation of function and flare-ups 
associated with the disorder.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 10 percent for myositis ossificans of the right groin 
are not met.  

II.  Entitlement To An Increased Rating For Myositis 
Ossificans
 And Paget's Disease Of The Left Groin, Postoperative,
 Rated As 10 Percent Disabling.

The evidence pertaining to the left groin is summarized 
above.  The Board finds that the myositis ossificans and 
Paget's disease of the left groin, postoperative, results in 
no more than slight disability of the hip with no significant 
limitation of motion.  The treatment records and the 
examination report show complaints of pain, but do not 
demonstrate any limitation of motion or other disability such 
as weakness.  The current rating adequately reflects the 
impairment due to pain, limitation of function and flare-ups 
associated with the disorder.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 10 percent for myositis ossificans and Paget's disease 
of the left groin, postoperative, are not met.

III.  Extra-Schedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  The Board notes that 
the disability has not required frequent hospitalizations.  
With respect to whether there is evidence of marked 
interference with employment, the Boards notes that the 
veteran has indicated that he works full times and has not 
lost time from work.  Although the examination report does 
reflect that the disabilities result in restrictions of the 
types of activities which the veteran may undertake, and 
these restrictions could cause some impairment of his ability 
to perform job related tasks, the Board notes the currently 
assigned 10 percent ratings contemplate some industrial 
impairment.  There is no reason to believe that the veteran's 
level of impairment is worse than the average person with 
disabilities such as his.  In summary, the Board does not 
find that the veteran's case is outside the norm so as to 
warrant consideration of the assignment of an extraschedular 
rating.  Therefore, referral of this matter for consideration 
under the provisions of 38 C.F.R. § 3.321 is not warranted.  
See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd 
v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

1.  An increased rating for myositis ossificans of the right 
groin, currently rated as 10 percent disabling, is denied.

2.  An increased rating for myositis ossificans and Paget's 
disease of the left groin, postoperative, is denied.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

 

